VICKERY, J.
We think it is very questionable under the record whether there was ever any eviction in this case of any part of the premises. The record shows that while this door was closed, another one was furnished and the plaintiff in error acquiesced in that situation. At any event, as already stated, they paid the rent for eleven months thereafter and then when they sold the business and the premises were of no more use to them, they seek to avoid the payment of the rent on the ground that they had been evicted eleven months before. If there is a partial eviction the tenant might perhaps refuse to pay the rent for that reason, but if he acquiesces and pays the rent we think he is estopped from alleging such partial eviction and especially under the circumstances in this case. Nor is there anything in the contention which plaintiffs in error make about this being within the statute of frauds. Of course, the lease was for three years and it must have been in writing, and it was in writing, but the tenant is seeking to bring in extraneous circumstances to interfere with the lease and surely the plaintiff below had the right to show evidence which would amount to an acquiescence in the so-called eviction which would prevent the defendants below, the plaintiffs in error here, from afterwards raising that question.
We do not find any error in the record and the judgment will, therefore, be affirmed.
(Sullivan, P.J., and Levine, J., concur.)